ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
The Boeing Company                           )       ASBCA Nos. 58255, 58816
                                             )
Under Contract No. 000000-00-0-0000          )

APPEARANCE FOR THE APPELLANT:                        Richard B. Clifford, Jr. Esq.
                                                     Donald J. Carney, Esq.
                                                     Andrew E. Shipley, Esq.
                                                      Perkins Coie LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Douglas R. Jacobson, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Bloomington, MN

                                ORDER OF DISMISSAL

       The disputes have been settled. The appeals are dismissed with prejudice.

       Dated: 5 January 2015




                                                 ~
                                                 I51ANA:DICKINSON
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58255, 58816, Appeals of The
Boeing Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals